DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-17, 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Prior Art of Record fails to teach nor suggest the claimed combination of performing data lookups in a simulated computing system, comprising: modeling cache levels of one or more cores in the simulated computing system, the cache levels holding one or more cache lines; generating a cache line map representing each of the modeled cache levels, wherein the cache line map comprises operational location information regarding each of the one or more cache lines stored within each of the cache levels of each of the one or more cores; receiving instructions to access data stored in one of the simulated cache levels in the simulated computing system; searching, within the cache line map, for a cache line object representative of the one or more cache lines corresponding to the data to be accessed, wherein the cache line object representative comprises a representation of one or more locations of each cache line with respect to each core, each cache and each cache level in the simulated computing system; determining from the cache line map, whether at least one of ownership and state of the one or more cache lines requires a change; and responsive to determining that a change is required, effectuating the change to the one or more cache line.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ji C [CN106980577A]; Input Output Processing Method and Apparatus, and Terminal.  Discloses determining simulated mapping cache information, wherein the simulated mapping cache information is kept consistent with information stored in a mapping cache of a cache controller [Abstract].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIDYS ROJAS/Primary Examiner, Art Unit 2133